Case 1:18-bk-12585        Doc 17   Filed 10/09/18 Entered 10/09/18 15:23:43          Desc Main
                                   Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT CINCINNATI

In re:                                       )              Case No. 1:18-bk-12585
                                             )
Suzanne Bair                                 )              Chapter 7
                                             )
                Debtor.                      )              Hon. Beth A. Buchanan
                                                            U.S. Bankruptcy Judge

                  MOTION OF THE UNITED STATES TRUSTEE FOR
         EXTENSION OF TIME TO FILE COMPLAINT OBJECTING TO DISCHARGE;
                    AND MEMORANDUM IN SUPPORT THEREOF

         Daniel M. McDermott, United States Trustee for Region 9, hereby moves the Court for an
order extending the deadline for the filing a complaint objecting to discharge under 11 U.S.C. §
727 by approximately 90 days, for both the United States Trustee and the Chapter 7 Trustee. This
motion is based upon the fact that the United States Trustee is currently investigating the
appropriateness of filing a § 727 complaint objecting to discharge. This Motion is also based on
the attached Memorandum of Points and Authorities, all papers, pleadings and files of record and
such evidence as the Court might receive at the hearing on the Motion. Pursuant to Fed. R. Bankr.
P. 4004(b) and (c), the discharge is stayed pending the conclusion of this Motion.


Dated: October 9, 2018                              Respectfully Submitted:

                                                    Daniel M. McDermott
                                                    United States Trustee
                                                    Region 9

                                             by:    /s/ Benjamin A. Sales
                                                    Benjamin A. Sales (CO#51551)
                                                    Attorney for the United States Trustee
                                                    36 East Seventh Street, Suite 2030
                                                    Cincinnati, Ohio 45202
                                                    Voice: (513) 684-6988 x223
                                                    Fax: (513) 684-6994
                                                    E-mail: benjamin.a.sales@usdoj.gov
Case 1:18-bk-12585        Doc 17     Filed 10/09/18 Entered 10/09/18 15:23:43               Desc Main
                                     Document     Page 2 of 4


                     MEMORANDUM OF POINTS AND AUTHORITIES


        On July 3, 2018, the Debtor filed a voluntary petition under Chapter 7 of the U.S.
Bankruptcy Code. The last day to file a complaint objecting to the Debtor’s discharge is October
9, 2018. See Docket entry dated July 3, 2018 and Fed. R. Bankr. P. 1017(e). Eileen Field is the
Chapter 7 Trustee assigned to this proceeding.
        The U.S. Trustee is currently investigating whether or not it is appropriate to file such a
pleading. Specifically, the U.S. Trustee has questions with respect to the Debtor’s apparent lack of
income, high business debt, and business dealings with Rafterhaus Construction LLC. The U.S.
Trustee has requested documents from the Debtor but has not yet received the documents
requested. The U.S. Trustee, Chapter 7 Trustee, and Debtor’s counsel have also begun preliminary
discussions about holding a 2004 examination once the requested documents have been provided.
The U.S. Trustee believes that all inquiries into this case will be finished within 90 days. The U.S.
Trustee believes that an extension is in the interest of the estate, because if the date is extended, he
will be able to determine whether or not any grounds exist to file a complaint under § 727.
        The court may extend the date for filing a motion to dismiss under 11 U.S.C. § 707. Fed.
R. Bankr. P. 1017(e)(1); In re Kornfield, 214 B.R. 705 (W.D. N.Y. 1997) (sufficient cause existed
to extend, for 60 days, the time for the United States Trustee to move for dismissal under § 707(b)).
The court may also extend the date for filing a complaint objecting to discharge under § 727. Fed.
R. Bankr. P. 4004(b) and Fed. R. Bankr. P. 4007(c) (court may extend time for filing a complaint
objecting to the dischargeability under § 523(c)).
        Three factors should be considered in determining whether to grant an extension of time to
file a motion to dismiss: (1) a party in interest must request it; (2) there must be notice and
opportunity for hearing; and, (3) there exists good cause for extension. In re Linn, 88 B.R. 365
(Bankr. W.D. Okla. 1988) (court granted extension to file complaint under Rule 4007(c)). Such
requests for an extension should be granted liberally absent a clear showing of bad faith. In re
Amezaga, 192 B.R. 37, 41 (Bankr. D.P.R. 1996) (“This court liberally grants motions for extension
of time to object to discharge when the need for discovery is the basis of the request.”); In re
Kellogg, 41 B.R. 836 (Bankr. W.D. Okla. 1984).
        All the factors required to grant this extension are satisfied: First, the United States Trustee
                                                   2
Case 1:18-bk-12585        Doc 17     Filed 10/09/18 Entered 10/09/18 15:23:43               Desc Main
                                     Document     Page 3 of 4


is a party in interest and is pursuing this matter pursuant to the supervisory duties of the United
States Trustee as set forth in 28 U.S.C. § 586(a)(3); and, he is requesting the extension. Second,
there has been proper notice and opportunity for hearing. And third, good cause has been shown
in this motion. If said Motion is granted, it will be in the best interest of the estate.
        Accordingly, the U.S. Trustee requests that an extension of the deadline for filing a
complaint objecting to the Debtor’s discharge under 11 U.S.C. § 727, be granted.
        WHEREFORE, the U.S. Trustee respectfully requests that this Court enter an order
extending the deadline for the U.S. Trustee and Chapter 7 Trustee to file a complaint objecting to
the Debtor’s discharge under 11 U.S.C. § 727 by approximately 90 days, until January 7, 2018,
and for such other relief as is just and proper.


Dated: October 9, 2018                          Respectfully Submitted:

                                                Daniel M. McDermott
                                                United States Trustee
                                                Region 9

                                        by:     /s/ Benjamin A. Sales
                                                Benjamin A. Sales (CO #51551)
                                                Attorney for the United States Trustee
                                                36 East Seventh Street, Suite 2030
                                                Cincinnati, Ohio 45202
                                                Voice: (513) 684-6988 x223
                                                Fax: (513) 684-6994
                                                E-mail: Benjamin.a.sales@usdoj.gov

                             (remainder of page intentionally left blank)




                                                    3
Case 1:18-bk-12585      Doc 17     Filed 10/09/18 Entered 10/09/18 15:23:43           Desc Main
                                   Document     Page 4 of 4


                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2018, a copy of the foregoing MOTION BY UNITED
STATES TRUSTEE FOR EXTENSION OF TIME TO FILE COMPLAINT OBJECTING
TO DISCHARGE; AND MEMORANDUM IN SUPPORT THEREOF was served on the
following registered ECF participants, electronically through the court’s ECF System at the e-mail
address registered with the Court:

Eileen Field, Esq., Chapter 7 Trustee
Robert A. Goering, Esq., Attorney for the Debtor

and on the following by ordinary U.S. Mail addressed to:

Suzanne Bair
1800 Tanglewood Dr.
Loveland, OH 45140


                                                    /s/ Benjamin A. Sales
                                                    Benjamin A. Sales




                                                4
